PD-0326-15
                                     PD-0326-15                                       COURT OF CRIMINAL APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                   Transmitted 3/26/2015 11:42:23 AM
March 26, 2015
                                                                                      Accepted 3/26/2015 1:31:40 PM
                                      NO. ___________________                                           ABEL ACOSTA
                                                                                                                CLERK


MARCUS EDWARD CLICK                                  §    IN THE COURT OF CRIMINAL APPEALS
                                                     §
v.                                                   §    STATE OF TEXAS
                                                     §
THE STATE OF TEXAS                                   §    AUSTIN, TEXAS


                      MOTION FOR EXTENSION OF TIME
         TO FILE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF SAID COURT:

        NOW COMES, the Appellant, MARCUS EDWARD CLICK, and moves for an extension

of time to file the Appellant’s Petition for Discretionary Review in this case, and in support thereof

would show the following:

                                                     I.

        a.      This case is pending below in the 355th of Hood County, Texas under Cause No.
                CR12270, styled State of Texas v. Marcus Edward Click. It is also pending in the
                Fort Worth Court of Appeals under case number 02-14-00247-CR.

        b.      Appellant was convicted of Intoxication Manslaughter and sentenced to 10 years
                imprisonment in the Texas Department of Criminal Justice. The judgment date was
                May 27, 2014. Appellant is currently in prison. On February 26, 2015, the Court of
                Appeals affirmed the conviction.

        c.      The deadline for filing the Appellant’s Petition for Discretionary Review was March
                28, 2015.

        d.      Appellant requests an extension until April 28, 2015, to file the Petition for
                Discretionary Review.

        e.      The reason for this request is that counsel has filed the following documents within
                the last 30 days:

                1.       Brief in Lisa Ann Trevino a/k/a Lisa Ann Diaz v. State of Texas, No. 05-15-
                         00043-CV, in the Dallas Court of Appeals.

Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 1
                2.       Applications for Writs of Habeas Corpus in Ex Parte Keith Allen Jones, Trial
                         Court No. 2011-1299-C2, in the 54th District Court of McLennan County,
                         Texas.

                3.       Brief in Ricardo Beltran v. State of Texas, No. PD-1076-14, in the Court of
                         Criminal Appeals in Austin, Texas.

                4.       Supplemental Reply to Government’s Response to Motion to Vacate, Set
                         Aside, or Correct Sentence Under 28 U.S.C. §2255 in Derick L. Jimerson v.
                         United States, No. 4:13-CV-523, in the United States District Court for the
                         Eastern District of Texas.

                5.       Application for Writ of Habeas Corpus in Ex Parte Paul Joseph Lair, Jr.,
                         Trial Court No. 1152604D, in the 213th District Court of Tarrant County,
                         Texas.

                6.       Motions for New Trial in State of Texas v. Mohsin Zia, Nos. F13-33179-LM
                         and F13-33180-LM, in the 194th District Court of Dallas County, Texas.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this Motion

be granted.

                                                          Respectfully submitted,


                                                               /s/ Gary A. Udashen
                                                          GARY A. UDASHEN
                                                          Texas State Bar No. 20369590

                                                          ROBERT N. UDASHEN, P.C.
                                                          Bar Card No. 20369600

                                                          SORRELS, UDASHEN & ANTON
                                                          2311 Cedar Springs Road
                                                          Suite 250
                                                          Dallas, Texas 75201
                                                          214-468-8100
                                                          214-468-8104 fax

                                                          ATTORNEYS FOR APPELLANT




Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 2
                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Motion for

Extension of Time to File Appellant’s Brief was electronically delivered to the Hood County District

Attorney's Office, 1200 W. Pearl Street, Granbury, Texas 76048, and to the State Prosecuting

Attorney, P. O. Box 12405, Austin, Texas 78711, on this the 26th day of March, 2015.


                                                             /s/ Gary A. Udashen
                                                          GARY A. UDASHEN




Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 3